EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Millward et al. (US PG Pub 2010/0102415; hereafter ‘415).
‘415 is directed towards a pattern formation method (title & abstract), comprising:
preparing a pattern formation material including a block copolymer (BCP) which can be polymethylmethacrylate block polystyrene (PMMA-b-PS; ¶ 28) ;
forming a block copolymer layer including the pattern formation material on a first member, the block copolymer layer including a first region and a second region, the first region including the first block, the second region including the second block (claim 1); and
contacting a metal compound including a metallic element to the block copolymer layer (claim 1).
However, claim 1 of the instant application recites “a block copolymer having a first block and a second block, the first block including a first main chain and a plurality of first side, at least one of the first side chains including a plurality of carbonyl groups”. 
PMMA can be visualized as MMAxMMAy in which MMAx is the first main chain with a plurality of side chains one of which is MMAy which includes a plurality of carbonyl groups; however, it is clear that applicant does not intend such an 
Thus, it is clear that ‘415 does not teach the block copolymer as claimed and there is no teaching or suggestion in the prior art to use a block copolymer reading on the limitation in the process of ‘415. Therefore, claims 1 & 21-35 are allowed when considered with all the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James M Mellott/Primary Examiner, Art Unit 1712